959 A.2d 905 (2008)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Stanley Leron WOODY, Respondent.
No. 143 MAL 2008.
Supreme Court of Pennsylvania.
October 23, 2008.

ORDER
PER CURIAM.
AND NOW, this 23rd day of October, 2008, the Petition for Allowance of Appeal is hereby GRANTED. The issue, as stated by petitioner, is:
Does the Superior Court order reversing and vacating Respondent's conviction for escape conflict with prior decisions of this Honorable Court and prior decisions of panels of the Superior Court, as well as the plain language of the governing statute, by adding an element to the offense of escape?